  Case: 4:20-cv-01561-NCC Doc. #: 16 Filed: 12/14/20 Page: 1 of 2 PageID #: 88




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISOSURI


 TONYA WARE, MICHAEL KRONE, and
 LITA BRYANT,
                                                          Case No. 4:20-CV-1561-NCC
                         Plaintiffs,

 v.

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

                         Defendant.


        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

        Defendant’s motion to dismiss should be denied as moot. On December 14, 2020,

Plaintiff Tonya Ware filed her First Amended Complaint (Doc. No. 15), which dropped the

Estate of Walter Krone as a plaintiff, added her siblings Michael Krone and Lita Bryant as co-

plaintiffs, and clarified that all Plaintiffs are proceeding in their capacities as the decedent’s

children under the Missouri Wrongful Death Statute, Mo. Rev. Stat. § 537.080. Plaintiff Ware

had the right to amend the complaint without leave of court under Fed. R. Civ. P. 15(a)(1)(B),

which allows a plaintiff to amend once as a matter of course within 21 days after a defendant’s

service of a motion to dismiss under Rule 12(b). Further, Rule 15(a) is the proper vehicle to add

and drop parties. See Vera v. Bush, 980 F. Supp. 254, 256 (S.D. Tex. 1997) (holding that “new

plaintiffs may be added to an action under rule 15(a)”); Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1474 (stating that a “party may make a Rule 15(a) amendment

to add, substitute, or drop parties to the action,” and citing myriad cases in support thereof). The

properly filed amended complaint under Rule 15(a) moots Defendant’s current motion to

dismiss, and, accordingly, the Court should deny the motion.
 Case: 4:20-cv-01561-NCC Doc. #: 16 Filed: 12/14/20 Page: 2 of 2 PageID #: 89




DATED: December 14, 2020                   Respectfully Submitted,

                                           ELIAS LLC

                                           /s/ Richard M. Elias
                                           Richard Elias, MO Bar #53820
                                           231 S. Bemiston Ave. Ste. 800
                                           St. Louis, MO 63105
                                           (314) 391-6820
                                           relias@eliasllc.com

                                           ONDERLAW, LLC
                                           James G. Onder
                                           Lawana S. Wichmann
                                           110 E. Lockwood, 2nd Floor
                                           St. Louis, MO 63119
                                           onder@onderlaw.com
                                           wichmann@onderlaw.com
                                           (314) 963-9000 telephone
                                           (314) 963-1700 facsimile


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 14, 2020, a copy of the foregoing was
sent to all counsel of record via the Court’s CM/ECF system.


                                                   /s/ Richard M. Elias
                                                   Richard M. Elias
